 



Exhibit 10.27

EXECUTION COPY

Form of Third Amended and Restated Guaranty by
Guarantors (as defined therein), Wachovia Bank, N.A. and Lenders (as defined
therein)
dated as of December 23, 2002

THIRD AMENDED AND RESTATED GUARANTY

          THIS THIRD AMENDED AND RESTATED GUARANTY (this “Guaranty”) dated as of
December 23, 2002, is made by the undersigned (collectively, the “Guarantors”
and each individually a “Guarantor”), in favor of the Secured Parties and the
Administrative Agent (each as defined below).

W I T N E S S E T H:

          WHEREAS, Hollinger International Publishing Inc. (the “Company”),
Telegraph Group Limited (“ Telegraph”), certain other borrowers, The
Toronto-Dominion Bank (“Toronto-Dominion”), as issuing bank and Toronto Dominion
(Texas), Inc., as administrative agent (in such capacity, together with any
successors in such capacity) entered into that certain Fourth Amended and
Restated Credit Agreement dated as of April 30, 1999 (as amended or modified and
in effect on the Amendment Effective Date, the “Existing Credit Agreement”),
whereunder certain financial institutions agreed to make loans and to issue
letters of credit and bankers’ acceptances (such loans, letters of credit and
bankers’ acceptances outstanding on the Amendment Effective Date, collectively
the “Existing Credit Extensions”); and

          WHEREAS, each of the Guarantors executed and delivered that certain
Second Amended and Restated Guaranty, dated as of April 30, 1999, (as amended or
modified and in effect on the Amendment Effective Date, the “Original
Guaranty”), guarantying the obligations of the Company, Telegraph and the other
borrowers under the Existing Credit Agreement; and

          WHEREAS, the Company desires to refinance the Existing Credit
Extensions, add additional borrowers thereunder and obtain a revolving loan
commitment (to include availability for revolving loans and the issuance of
letters of credit) and term loans; and

          WHEREAS, the Company has requested various financial institutions
(together with their respective successors and assigns, collectively the
“Lenders” and each individually a “Lender”) to amend and restate the Existing
Credit Agreement on the terms and conditions set forth in the Fifth Amended and
Restated Credit Agreement, dated as of even date herewith, among the Company,
Telegraph and First DT Holdings Limited (“FDTH” and, together with the Company
and Telegraph, each a “Borrower” and collectively, the “Borrowers”), the
Lenders, Wachovia Bank, N.A., as administrative agent (in such capacity the
“Administrative Agent”, issuing bank, and security trustee for the Lenders, and
Wachovia Securities, Inc., as sole lead arranger and book runner, Toronto
Dominion (Texas), Inc., as Syndication Agent and General Electric Capital
Corporation, as Documentation Agent (together with all amendments and other
modifications, if any, from time to time made thereto, the “Amended and Restated
Credit Agreement”), to set forth, among other things, the terms and conditions
under which the Lenders thereafter will make credit extensions to the Borrowers;
it being the intention of the Company, the Lenders and the Administrative Agent
that the Amended and Restated Credit Agreement and the Loan Documents executed
in connection therewith shall not effect the novation of the obligations of

U.S. Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



the Borrowers under the Existing Credit Agreement but be merely a restatement
and, where applicable, an amendment of and substitution for the terms governing
such obligations hereafter; and

          WHEREAS, as a condition precedent to the Amendment Effective Date of
the Amended and Restated Credit Agreement, the Guarantors are required to
execute and deliver this Guaranty; and

          WHEREAS, the parties desire to amend and restate the Original Guaranty
to recognize the addition of new Borrowers, it being the intention of the
Borrowers, the Guarantors, the Lenders and the Administrative Agent that this
Guaranty and the Loan Documents executed in connection herewith shall not effect
a novation of the obligations of the Guarantors under the Original Guaranty but
merely a restatement and, where applicable, an amendment of and substitution for
the terms governing such obligations hereafter; and

          WHEREAS, it is in the best interests of each Guarantor to execute this
Guaranty inasmuch as such Guarantor will derive substantial direct and indirect
benefits from the Loans made from time to time to the Borrowers, and the Letters
of Credit issued from time to time for the account of the Company and Telegraph
pursuant to the Amended and Restated Credit Agreement;

          NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in order to induce the Lenders
to make the Loans, and issue or participate in Letters of Credit (including the
initial Credit Extensions) to the Borrowers pursuant to the Amended and Restated
Credit Agreement, each Guarantor agrees, for the benefit of the Administrative
Agent and the other Secured Parties, as follows:

ARTICLE I.

DEFINITIONS

          SECTION 1.1. Certain Terms. The following terms (whether or not
underscored) when used in this Guaranty, including its preamble and recitals,
shall have the following meanings (such definitions to be equally applicable to
the singular and plural forms thereof):

          Administrative Agent is defined in the Credit Agreement.

          Amended and Restated Credit Agreement is defined in the fourth
recital.

          Borrowers is defined in the fourth recital.

          Company is defined in the first recital.

          FDTH is defined in the fourth recital.

          Guaranteed Obligations is defined in Section 2.1 hereof.

U.S. Subsidiary Guaranty

2



--------------------------------------------------------------------------------



 



          Guaranteed Obligor means each of the Borrowers, each Guarantor and,
[from and after the date upon which the 1996 Senior Subordinated Notes and the
1997 Senior Subordinated Notes are paid in full or amended in such a manner as
to not prohibit such guaranty,] Hollinger International.

          Guarantor is defined in the preamble.

          Guaranty is defined in the preamble.

          Hedging Agreements means all agreements that are defined to be
“Hedging Agreements” in the Amended and Restated Credit Agreement that are
entered into between any Borrower and a Qualified Hedge Counterparty.

          Hollinger International means Hollinger International Inc., a Delaware
corporation.

          Lender is defined in the fourth recital.

          Loan Documents means those agreements and other documents defined as
“Loan Documents” in the Amended and Restated Credit Agreement and, in addition,
all Hedging Agreements.

          Qualified Hedge Counterparty means Wachovia Bank, N.A., and each other
Person who, on the date the applicable Hedging Agreement is entered into, is a
Lender or an affiliate of a Lender.

          Secured Parties means the Lenders, the Issuing Bank, the
Administrative Agent and each Qualified Hedge Counterparty.

          Telegraph is defined in the first recital.

          SECTION 1.2. Amended and Restated Credit Agreement Definitions. Unless
otherwise defined herein or the context otherwise requires, capitalized terms
used in this Guaranty, including its preamble and recitals, have the meanings
provided in the Amended and Restated Credit Agreement.

          SECTION 1.3. Subsidiary Note Acceleration. Each Guarantor which is the
maker of a Subsidiary Note pledged to the Administrative Agent for the benefit
of the Secured Parties hereby consents to acceleration of its Subsidiary Note in
accordance with the terms of Section 6(c) of the Company Pledge Agreement.

U.S. Subsidiary Guaranty

3



--------------------------------------------------------------------------------



 



ARTICLE II.

GUARANTY PROVISIONS

          SECTION 2.1. Guaranty. (a) Each Guarantor hereby absolutely,
unconditionally and irrevocably, and jointly and severally, as primary obligor
and not merely as surety, guarantees the full and prompt payment when due,
whether by acceleration or otherwise, and at all times thereafter, of all
obligations (monetary or otherwise) of the Guaranteed Obligors to each of the
Lenders, the Issuing Bank, the Administrative Agent and each Qualified Hedge
Counterparty, howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, now or hereafter existing, or due or to become
due, which arise out of or in connection with the Amended and Restated Credit
Agreement, any Letter of Credit or Letter of Credit Application, any Hedging
Agreement or any other Loan Document, in each case as the same may be amended,
modified, extended or renewed from time to time (all such obligations being
herein collectively called the “Guaranteed Obligations”), and agrees to pay any
and all reasonable expenses (including, without limitation, reasonable fees and
expenses of counsel) incurred by the Administrative Agent or any other Secured
Party in enforcing any rights under this Guaranty or any other Loan Document.
Without limiting the generality of the foregoing, each Guarantor’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any Guaranteed Obligor to any Secured Party under or in
respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such Guaranteed Obligor.

          (b)  Each Guarantor, and by its acceptance of this Guaranty, the
Administrative Agent and each other Secured Party hereby confirms that it is the
intention of all such Persons that this Guaranty and the Obligations of each
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law (as hereinafter defined), the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Administrative Agent, the other Secured Parties and the Guarantors hereby
irrevocably agree that the Obligations of each Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will result in the
Obligations of each Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance. For purposes hereof, “Bankruptcy Law” means any
proceeding of the type referred to in Section 12.1.4 of the Credit Agreement or
Title 11, U.S. Code or any similar foreign, federal or state law for the relief
of debtors.

          (c)  Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Secured Party under
this Guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Secured
Parties under or in respect of the Loan Documents.

          (d)  This Guaranty constitutes a guaranty by each Guarantor of payment
when due and not of collection and each Guarantor specifically agrees that it
shall not be necessary or required that the Administrative Agent or any other
Secured Party exercise any right, assert any claim or

U.S. Subsidiary Guaranty

4



--------------------------------------------------------------------------------



 



demand or enforce any remedy whatsoever against any of the Guaranteed Obligors
(or any other Person) before or as a condition to the obligations of such
Guarantor hereunder.

          SECTION 2.2. Acceleration of Guaranty. Each Guarantor agrees that, in
the event of any Event of Default under Section 12.1.4 of the Amended and
Restated Credit Agreement, and if such event shall occur at a time when any of
the Guaranteed Obligations are not then due and payable, such Guarantor shall
pay to the Administrative Agent for the account of the Administrative Agent and
the other Secured Parties forthwith the full amount which would be payable
hereunder by such Guarantor if all Guaranteed Obligations were then due and
payable.

          SECTION 2.3. Guaranty Absolute, etc. This Guaranty shall in all
respects be a continuing, absolute, unconditional and irrevocable guaranty of
payment by each Guarantor, and shall remain in full force and effect until all
Guaranteed Obligations have been paid in full, finally and indefeasibly, all
obligations of such Guarantor hereunder shall have been paid in full, finally
and indefeasibly, and the commitments under the Facilities, all Letters of
Credit, all Hedging Agreements and any other commitments by the Administrative
Agent or any other Secured Party to the Guaranteed Obligors shall have
terminated (even if the Letters of Credit shall have been cash collateralized).
Each Guarantor guarantees that the Guaranteed Obligations shall be paid strictly
in accordance with the terms of the Amended and Restated Credit Agreement and
each other Loan Document under which they arise, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Administrative Agent or any other Secured
Party with respect thereto. The creation or existence from time to time of
additional Guaranteed Obligations to the Administrative Agent or the other
Secured Parties or any of them is hereby authorized, without notice to any
Guarantor, and shall in no way impair the rights of the Administrative Agent or
the other Secured Parties or the obligations of any Guarantor under this
Guaranty, including the guaranty hereunder of such additional Guaranteed
Obligations. The liability of each Guarantor under this Guaranty shall be
absolute, unconditional and irrevocable irrespective of:



       (a) any lack of validity, legality or enforceability of the Amended and
Restated Credit Agreement or any other Loan Document;



       (b) the failure of the Administrative Agent or any other Secured Party



       (i) to assert any claim or demand or to enforce any right or remedy
against any of the Guaranteed Obligors or any other Person (including any other
guarantor) under the provisions of the Amended and Restated Credit Agreement,
any other Loan Document or otherwise, or to join any such Person in any action
against any of the Guaranteed Obligors or any other Person, or



       (ii) to exercise any right or remedy against any other guarantor of, or
collateral securing, any Guaranteed Obligations;



       (c) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other extension,
compromise or renewal of any Guaranteed Obligation;

U.S. Subsidiary Guaranty

5



--------------------------------------------------------------------------------



 





       (d) any reduction, limitation, impairment or termination of any
Guaranteed Obligations for any reason, including any claim of waiver, release,
surrender, alteration or compromise, and shall not be subject to (and each
Guarantor hereby waives any right to or claim of) any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality, nongenuineness, irregularity, compromise, unenforceability of, or
any other event or occurrence affecting, any Guaranteed Obligations;



       (e) any amendment to, rescission, waiver, or other modification of, or
any consent to departure from, any of the terms of the Amended and Restated
Credit Agreement or any other Loan Document;



       (f) (i) any addition, exchange, release, surrender or non-perfection of
any collateral or (ii) any amendment to or waiver or release or addition of, or
consent to departure from, any other guaranty held by the Administrative Agent
or any other Secured Party, securing or supporting any of the Guaranteed
Obligations;



       (g) any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other Obligations of any Guaranteed
Obligor under the Loan Documents or any other assets of any Guaranteed Obligor
or any of its Subsidiaries;



       (h) any failure of any Secured Party to disclose to any Guaranteed
Obligor any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other
Guaranteed Obligor now or hereafter known to such Secured Party (each Guarantor
waiving any duty on the part of the Secured Parties to disclose such
information);



       (i) any change, restructuring or termination of the corporate structure
or existence of any Guaranteed Obligor or any of its Subsidiaries;



       (j) the failure of any other Person to execute or deliver this Guaranty
or any other guaranty or agreement, or the release or reduction of liability of
any Guarantor or any other guarantor or surety with respect to the Guaranteed
Obligations; or



       (k) any other circumstances (including, without limitation, any statute
of limitations) which might otherwise constitute a defense available to, or a
legal or equitable discharge of, any Guarantor, any Guaranteed Obligor, any
surety or any other guarantor.

          SECTION 2.4. Reinstatement, etc. Each Guarantor agrees that this
Guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time any payment (in whole or in part) of any of the Guaranteed
Obligations is rescinded or must otherwise be restored by the Administrative
Agent or any other Secured Party, upon the insolvency, bankruptcy or
reorganization of any Guaranteed Obligor, any other Person or otherwise, as
though such payment had not been made.

U.S. Subsidiary Guaranty

6



--------------------------------------------------------------------------------



 



          SECTION 2.5. Waiver, etc. Each Guarantor hereby waives promptness,
diligence, notice of acceptance and any other notice with respect to any of the
Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any other Secured Party protect, secure, perfect or
insure any security interest or Lien, or any property subject thereto, or
exhaust any right or take any action against any Guaranteed Obligor or any other
Person (including any other guarantor) or entity or any collateral securing any
Guaranteed Obligations.

          SECTION 2.6. Waivers and Contribution. (a) Until the Guaranteed
Obligations have been paid in cash indefeasibly in full, each Guarantor hereby
irrevocably waives any claim or other rights which it may now or hereafter
acquire against the Guaranteed Obligors or any other Person that arise from the
existence, payment, performance or enforcement of such Guarantor’s obligations
under this Guaranty or any other Loan Document, including any right of
subrogation, reimbursement, contribution, exoneration, or indemnification, any
right to participate in any claim or remedy of the Administrative Agent or any
other Secured Party against the Guaranteed Obligors or any other Person or any
collateral which the Administrative Agent or any other Secured Party now has or
hereafter acquires, whether or not such claim, remedy or right arises in equity,
or under contract, statute or common law, including the right to take or receive
from the Guaranteed Obligors or any other Person, directly or indirectly, in
cash or other property or by setoff or in any manner, payment or security on
account of such claim or other rights. If any amount shall be paid to any
Guarantor in violation of the preceding sentence and the Guaranteed Obligations
shall not have been paid in cash indefeasibly in full and the commitments under
the Facilities, all Letters of Credit, all Hedging Agreements and any other
commitments by the Administrative Agent or any other Secured Party to the
Guaranteed Obligors shall not have been terminated, such amount shall be deemed
to have been paid to such Guarantor for the benefit of, and held in trust for,
the Administrative Agent and the other Secured Parties, and shall forthwith be
paid to the Administrative Agent to be credited and applied upon the Guaranteed
Obligations, whether matured or unmatured.

          (b)  Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.

          (c)  Each Guarantor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by any Secured Party that in any manner impairs, reduces, releases
or otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights or other rights to proceed against any of
the other Guaranteed Obligors, any other guarantor or any other Person or any
Collateral and (ii) any defense based on any right of setoff or counterclaim
against or in respect of the Obligations.

          (d)  Each Guarantor acknowledges that the Administrative Agent may,
without notice to or demand upon and without affecting the liability under this
Guaranty, foreclose with respect to any Collateral by nonjudicial sale, and each
Guarantor hereby waives any defense to the recovery by the Administrative Agent
and the other Secured Parties of any deficiency after such nonjudicial sale.

U.S. Subsidiary Guaranty

7



--------------------------------------------------------------------------------



 



          (e)  Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of any Secured Party to disclose to such Guarantor any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Guaranteed Obligor
or any of its Subsidiaries now or hereafter known by such Secured Party.

          (f)  Each Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by the Amended
and Restated Credit Agreement and that the waivers set forth in this Section are
knowingly made in contemplation of such benefits.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

     To induce the Administrative Agent and the Lenders to make Loans and issue
or participate in Letters of Credit under the Amended and Restated Credit
Agreement, each Guarantor represents and warrants with respect to itself to the
Administrative Agent and the other Secured Parties that:

          SECTION 3.1. Organization, etc. Such Guarantor is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation; such Guarantor is duly qualified to do business in each
jurisdiction where the nature of its business makes such qualification
necessary, except where the failure to be so qualified would not have a Material
Adverse Effect; and such Guarantor has full corporate power and authority to own
its property and conduct its business as presently conducted by it.

          SECTION 3.2. Authorization; No Conflict. The execution and delivery by
such Guarantor of this Guaranty and each other Loan Document to which it is
intended to be a party, and the performance by such Guarantor of its obligations
under each Loan Document to which it is intended to be a party are within the
corporate powers of such Guarantor, have been duly authorized by all necessary
corporate action on the part of such Guarantor (including any necessary
shareholder action), have received all necessary governmental approval (if any
shall be required), and do not and will not (a) violate any provision of law or
any order, decree or judgment of any court or other government agency which is
binding on such Guarantor, (b) contravene or conflict with, or result in a
breach of, any provision of the articles of association or other organizational
documents of such Guarantor or of any agreement, indenture, instrument or other
document, or any judgment, order or decree, which is binding on such Guarantor
or (c) result in, or require, the creation or imposition of any Lien on any
property of such Guarantor (other than pursuant to the Loan Documents).

          SECTION 3.3. Validity and Binding Nature. This Guaranty is, and upon
the execution and delivery thereof each other Loan Document to which such
Guarantor is intended to be a party will be, the legal, valid and binding
obligation of such Guarantor, enforceable against such Guarantor in accordance
with its terms, except that enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, fraudulent transfer, reorganization,
moratorium or other

U.S. Subsidiary Guaranty

8



--------------------------------------------------------------------------------



 



similar laws now or hereafter in effect relating to creditors’ rights generally
and by general principles of equity (regardless of whether enforcement is sought
in equity or at law).

          SECTION 3.4. Independent Credit Decision. Such Guarantor has,
independently and without reliance upon the Administrative Agent or any other
Secured Party and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Guaranty and each other Loan Document to which it is or is to be a party, and
such Guarantor has established adequate means of obtaining from each Guaranteed
Obligor on a continuing basis information pertaining to, and is now and on a
continuing basis will be completely familiar with, the business, condition
(financial or otherwise), operations, performance, properties and prospects of
such Guaranteed Obligor.

          SECTION 3.5. Conditions Precedent. There are no conditions precedent
to the effectiveness of this Guaranty that have not been satisfied or waived.

ARTICLE IV.

INDEMNIFICATION

          SECTION 4.1. General Indemnity. Without limitation on any other
Obligations of any Guarantor or remedies of the Secured Parties under this
Guaranty, each Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless each Secured Party and each of
their Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of any Guaranteed Obligor
enforceable against such Guaranteed Obligor in accordance with their terms.

          SECTION 4.2. Additional Provision. Each Guarantor hereby also agrees
that none of the Indemnified Parties shall have any liability (whether direct or
indirect, in contract, tort or otherwise) to any of the Guarantors or any of
their respective Affiliates or any of their respective officers, directors,
employees, agents and advisors, and each Guarantor hereby agrees not to assert
any claim against any Indemnified Party on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Facilities, the actual or proposed use of the proceeds of the Advances or
Letters of Credit, the Loan Documents or any other transactions contemplated by
the Loan Documents.

ARTICLE V.

SUBORDINATION

          Each Guarantor hereby subordinates any and all debts, liabilities and
other Obligations owed to it by each Borrower (the “Subordinated Obligations”)
to the Guaranteed Obligations to the extent and in the manner hereinafter set
forth in this Article:

U.S. Subsidiary Guaranty

9



--------------------------------------------------------------------------------



 



          SECTION 5.1. Prohibited Payments, etc. Except during the continuance
of an Event of Default or an Unmatured Event of Default (including the
commencement and continuation of any proceeding under any Bankruptcy Law
relating to any Borrower), each Guarantor may receive regularly scheduled
payments from any Borrower on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default or Unmatured Event
of Default (including the commencement and continuation of any proceeding under
any Bankruptcy Law relating to any Borrower), however, unless the Administrative
Agent otherwise agrees, no Guarantor shall demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.

          SECTION 5.2. Prior Payment of Guaranteed Obligations. In any
proceeding under any Bankruptcy Law relating to any Borrower, each Guarantor
agrees that the Secured Parties shall be entitled to receive payment in full in
cash of all Guaranteed Obligations (including all interest and expenses accruing
after the commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

          SECTION 5.3. Turn-Over. After the occurrence and during the
continuance of any Event of Default or Unmatured Event of Default (including the
commencement and continuation of any proceeding under any Bankruptcy Law
relating to any Borrower), each Guarantor shall, if the Administrative Agent so
requests, collect, enforce and receive payments on account of the Subordinated
Obligations as trustee for the Secured Parties and deliver such payments to the
Administrative Agent on account of the Guaranteed Obligations (including all
Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Guaranty.

          SECTION 5.4. Administrative Agent Authorization. After the occurrence
and during the continuance of any Event of Default or Unmatured Event of Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any Borrower), the Administrative Agent is authorized
and empowered (but without any obligation to so do), in its discretion, (i) in
the name of each Guarantor, to collect and enforce, and to submit claims in
respect of, Subordinated Obligations and to apply any amounts received thereon
to the Guaranteed Obligations (including all Post Petition Interest), and
(ii) to require each Guarantor (A) to collect and enforce, and to submit claims
in respect of, Subordinated Obligations and (B) to pay any amounts received on
such obligations to the Administrative Agent for application to the Guaranteed
Obligations (including any and all Post Petition Interest).

ARTICLE VI.

MISCELLANEOUS PROVISIONS

          SECTION 6.1. Loan Document. This Guaranty is a Loan Document executed
pursuant to the Amended and Restated Credit Agreement and shall (unless
otherwise expressly indicated herein) be construed, administered and applied in
accordance with the terms and provisions thereof.

U.S. Subsidiary Guaranty

10



--------------------------------------------------------------------------------



 



          SECTION 6.2. Covenants. Each Guarantor covenants and agrees that, so
long as any part of the Guaranteed Obligations shall remain unpaid, any Letter
of Credit shall be outstanding, or any Lender shall have any commitment under
the Facilities, such Guarantor will perform and observe, and cause each of its
Subsidiaries to perform and observe, all of the terms, covenants and agreements
set forth in the Loan Documents on its or their part to be performed or observed
or that any Borrower has agreed to cause each Guarantor or such Subsidiaries to
perform or observe.

          SECTION 6.3. Binding on Successors, Transferees and Assigns;
Assignment of Guaranty. This Guaranty shall be binding upon each Guarantor and
its respective successors, transferees and assigns, and all references herein to
the Guaranteed Obligors and any Guarantor, respectively, shall be deemed to
include any of such Person’s successor or successors, whether intermediate or
remote. Any Lender may from time to time, in accordance with Section 15.9 of the
Amended and Restated Credit Agreement, without notice to any Guarantor, assign
or transfer any or all of the Guaranteed Obligations or any interest therein;
and, notwithstanding any such assignment or transfer or any subsequent
assignment or transfer thereof, such Guaranteed Obligations shall be and remain
Guaranteed Obligations for the purpose of this Guaranty, and each and every
immediate and successive assignee or transferee of any of the Guaranteed
Obligations or of any interest therein shall, to the extent of the interest of
such assignee or transferee in the Guaranteed Obligations, be entitled to the
benefits of this Guaranty and shall be protected to the same extent as if such
assignee or transferee were a Lender.

          SECTION 6.4. Amendments, etc. No amendment to or waiver of any
provision of this Guaranty, nor consent to any departure by any Guarantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent and each Guarantor, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.

          SECTION 6.5. Addresses for Notices to the Guarantors. All notices
hereunder to any Guarantor shall be in writing (including via facsimile) and
shall be sent to it at the address or facsimile number set forth below its
signature hereto or at such other address or facsimile number as may be
designated by such Guarantor in a written notice received by the Administrative
Agent. Notices sent by facsimile transmission shall be deemed to have been given
when sent; notices sent by mail shall be deemed to have been given three
Business Days after the date when sent by registered or certified mail, postage
prepaid; and notices sent by hand delivery shall be deemed to have been received
when received.

          SECTION 6.6. No Waiver; Remedies; Security. In addition to, and not in
limitation of, Section 2.3 and Section 2.5, no failure on the part of the
Administrative Agent or any other Secured Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
Pursuant to the Amended and Restated Credit Agreement, (a) this Guaranty has
been delivered to the Administrative Agent and (b) the Administrative Agent has
been authorized to enforce this Guaranty on behalf of itself and each of the
other Secured Parties. All payments by any Guarantor pursuant to this Guaranty
shall be made to the Administrative Agent and applied to costs, expenses, fees
or the ratable

U.S. Subsidiary Guaranty

11



--------------------------------------------------------------------------------



 



benefit of the Secured Parties, as applicable. This Guaranty is secured by
various Collateral Documents delivered by one or more of the Guarantors and
reference is made to such Collateral Documents for a description of the
collateral security for this Guaranty, the nature and extent of such Collateral
and the rights of the parties in and to such Collateral.

          SECTION 6.7. Captions. Section captions used in this Guaranty are for
convenience of reference only, and shall not affect the construction of this
Guaranty.

          SECTION 6.8. Setoff. In addition to, and not in limitation of, any
rights of the Administrative Agent or any other Secured Party under applicable
law, the Administrative Agent or any other Secured Party shall, upon the
occurrence of any Event of Default, have the right to appropriate and apply to
the payment of the obligations of each Guarantor owing to it hereunder, whether
or not then due, and each Guarantor hereby grants to the Administrative Agent
and each of the other Secured Parties a continuing security interest in, any and
all balances, credits, deposits, accounts or moneys of such Guarantor then or
thereafter maintained with the Administrative Agent or such other Secured Party
and any and all property of every kind or description or in the name of such
Guarantor now or hereafter, for any reason or purpose whatsoever, in the
possession or control of, or in transit to, the Administrative Agent or such
other Secured Party or any agent or bailee therefor.

          SECTION 6.9. Fees and Expenses. Each Guarantor further agrees to pay
all reasonable expenses (including reasonable attorneys’ fees and legal
expenses) paid or incurred by the Administrative Agent or any other Secured
Party in endeavoring to collect the Guaranteed Obligations, or any part thereof,
in realizing upon or protecting any Collateral for this Guaranty, and in
enforcing this Guaranty against such Guarantor.

          SECTION 6.10. Severability. Wherever possible each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

          SECTION 6.11. Governing Law, Entire Agreement, Counterparts, etc. THIS
GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK. This Guaranty and the other Loan Documents constitute the
entire understanding among the parties hereto with respect to the subject matter
hereof and thereof and supersede any prior agreements, written or oral, with
respect thereto. This Guaranty may be executed in any number of counterparts and
by the different parties hereto in separate counterparts, and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Guaranty. Delivery of an executed
counterpart of a signature page to this Guaranty by telecopier shall be
effective as delivery of an original executed counterpart of this Agreement. At
any time after the date of this Guaranty, one or more additional persons or
entities may become parties hereto by executing and delivering to the
Administrative Agent a counterpart of this Guaranty. Immediately upon such
execution and delivery (and without any further action), each such additional
person or entity will become a party to, and will be bound by all the terms of,
this Guaranty.

U.S. Subsidiary Guaranty

12



--------------------------------------------------------------------------------



 



          SECTION 6.12. Forum Selection and Consent to Jurisdiction. ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY
IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK PROVIDED, HOWEVER, THAT ANY SUCH
LITIGATION MAY BE BROUGHT AND MAINTAINED AND/OR ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS
TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF
ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH GUARANTOR HEREBY IRREVOCABLY
APPOINTS HOLLINGER INTERNATIONAL INC., 712 FIFTH AVENUE, NEW YORK, NEW YORK
10019, USA (THE “PROCESS AGENT”), ATTENTION: MARK KIPNIS, AS ITS AGENT TO
RECEIVE, ON ITS BEHALF AND ON BEHALF OF ITS PROPERTY, SERVICE OF COPIES OF THE
SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH
LITIGATION. SUCH SERVICE MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH
PROCESS TO EACH GUARANTOR IN CARE OF THE PROCESS AGENT AT THE PROCESS AGENT’S
ABOVE ADDRESS, AND EACH GUARANTOR HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS THE
PROCESS AGENT TO ACCEPT SUCH SERVICE ON ITS BEHALF. EACH GUARANTOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH
GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

          SECTION 6.13. Waiver of Jury Trial. EACH GUARANTOR AND, BY ACCEPTING
THE BENEFITS HEREOF, THE ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY
HEREBY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS
GUARANTY, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN
CONNECTION WITH THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT A JURY.

          SECTION 6.14. Taxes. All payments to be made by each Guarantor to any
person hereunder shall be made free and clear of, and without deduction for or
on account of, tax unless

U.S. Subsidiary Guaranty

13



--------------------------------------------------------------------------------



 



such Guarantor is required by law to make such a payment subject to the
deduction or withholding of tax, in which case the sum payable by such Guarantor
in respect of which such deduction or withholding is required to be made shall
be increased to the extent necessary to ensure that, after the making of such
deduction or withholding, such person receives and retains (free from any
liability in respect of any such deduction or withholding) a net sum equal to
the sum which it would have received and so retained had no such deduction or
withholding been made or required to be made.

          SECTION 6.15. Judgment Currency. The obligations of each Guarantor, in
respect of any sum due to the Administrative Agent or any other Secured Party
hereunder shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum was originally denominated
(the “Original Currency”), be discharged only to the extent that following
receipt by the Administrative Agent or such Secured Party of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Secured
Party, in accordance with normal banking procedures, purchases the Original
Currency with the Judgment Currency. If the amount of Original Currency so
purchased is less than the sum originally due to the Administrative Agent or
such Secured Party, each Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Secured Party, as the case may be, against such loss, and if the amount of
Original Currency so purchased exceeds the sum originally due to the
Administrative Agent or such Secured Party, as the case may be, the
Administrative Agent or such Secured Party agrees to remit such excess to such
Guarantor.

U.S. Subsidiary Guaranty

14



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.



  ALLIANCE NEWS INC.
AMERICAN PUBLISHING (1991) INC.
AMERICAN PUBLISHING COMPANY
AMERICAN PUBLISHING COMPANY OF NEW YORK
APAC-90 OKLAHOMA HOLDINGS, INC.
APAC-95 OKLAHOMA HOLDINGS, INC.
APC 1993, INC.
APMS-93 INC.
CHICAGO GROUP ACQUISITION INC.
CHICAGO SUN-TIMES FEATURES, INC.
CHICAGO SUN-TIMES, INC.
DIGITAL CHICAGO INC.
FOX VALLEY PUBLICATIONS, INC.
HOLLINGER NCI HOLDINGS, LLC
HTH BENHOLDCO LLC
HTH HOLDINGS INC.
LHAT CORPORATION
MIDWEST SUBURBAN PUBLISHING, INC.
PIONEER NEWSPAPERS INC.
REACH CHICAGO INC.
SUN TELEMARKETING INC.
SUN-TIMES DISTRIBUTION SYSTEMS, INC.
SUN-TIMES PRD INC.
TAHL (2002) INC.
TELEGRAPH AUSTRALIAN HOLDINGS LIMITED
THE JOHNSTOWN TRIBUNE PUBLISHING COMPANY
THE POST-TRIBUNE COMPANY
THE RED STREAK HOLDING COMPANY
THE SUN-TIMES COMPANY
VALLEY CABLE TV, INC.

              By:    


--------------------------------------------------------------------------------

    Name:         Title:    

              Address:

Facsimile No.:
Attention:   401 North Wabash Avenue
Chicago, Illinois 60611
(312) 321-0629

U.S. Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 

              OKLAHOMA AIRPLANE LLC       By:   APAC-95 Oklahoma Holdings, Inc.,
its Manager       By:    


--------------------------------------------------------------------------------

    Name:         Title:           Address:   401 North Wabash Avenue
Chicago, Illinois 60611     Facsimile No.:   (312) 321-0629              
Attention:                   CST MEMBER LLC                         By:  
Chicago Sun-Times, Inc., its Manager               By:    


--------------------------------------------------------------------------------

    Name:         Title:                   Address:   401 North Wabash Avenue
Chicago, Illinois 60611     Facsimile No.:   (312) 321-0629              
Attention:    

U.S. Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 

              HGP, PARTNERSHIP         By: Hollinger International Publishing
Inc., its general partner       By:  


--------------------------------------------------------------------------------

    Name:         Title:           By: The Johnstown Tribune Company, its
general partner       By:  


--------------------------------------------------------------------------------

    Name:         Title:           Address:   401 North Wabash Avenue
Chicago, Illinois 60611     Facsimile No.:   (312) 321-0629              
Attention:    

U.S. Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 

          The undersigned is executing a counterpart of this Third Amended and
Restated Guaranty dated as of ______ , 2002, for purposes of becoming a party
hereto:

               


--------------------------------------------------------------------------------

      By:    


--------------------------------------------------------------------------------

    Name:         Title:           Address:   401 North Wabash
Chicago, IL 60611     Facsimile No.:   (312) 321-0629               Attention:  
                Date:   ______ , 200_

U.S. Subsidiary Guaranty

 